Citation Nr: 0121850	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDING OF FACT

The veteran's service connected post-traumatic stress 
disorder is totally disabling.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher evaluation for post-traumatic 
stress disorder.  The veteran is unemployed, and VA treatment 
records reflect ongoing treatment for post-traumatic stress 
disorder during August 2000, as well as various Global 
Assessment of Functioning (GAF) evaluations of 45.  In 
October 2000, the veteran underwent a VA examination during 
which the veteran's complaints included inability to sleep, 
irritability, and outbursts of anger.  The examiner, who 
reviewed the claims file, diagnosed post-traumatic stress 
disorder and assigned a GAF evaluation of 50, noting that the 
veteran was unemployed, having recently lost a job.  The 
examiner added that the veteran suffered from a narcissistic 
personality disorder, in addition to post-traumatic stress 
disorder, but that the examiner was unable to differentiate 
between the symptoms attributable to one disorder and the 
symptoms attributable to the other.  

During a hearing in May 2001, the veteran indicated that he 
lost his employment in June 2000.  He also indicated that the 
Florida Department of Labor had determined that he was 
unemployable as a result of post-traumatic stress disorder.  
The veteran indicated that he continued to receive treatment 
through a VA facility and that his symptoms had deteriorated.  

This evidence warrants higher evaluation.  Post traumatic 
stress disorder warrants a 30 percent evaluation, if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted if the disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A GAF of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.  The veteran's GAF 
evaluations have consistently fallen in between 45 and 50, 
and the most recent VA examination suggests that the level of 
psychiatric disability suggested by the veteran's GAF 
evaluation may be entirely attributed to post-traumatic 
stress disorder.  The evidence in the claims file, including 
the veteran's assigned GAF evaluations and the veteran's work 
history, are consistent with a disability so significant that 
it renders the veteran totally disabled.  The Board finds, 
therefore, that post-traumatic stress disorder renders the 
veteran totally disabled and that it, therefore, warrants a 
100 percent evaluation.  


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	MILO HAWLEY
	Acting Member, Board of Veterans' Appeals

 

